DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-20 of U.S. Patent No. 10,434,253 in view of Hellwig et al (US 7,191,107). Claim 1 of the patent includes all of the limitations of claim 20 of the application but for the remote commander configured to control the portable infusion pump.  Instead, the patent claims recites that the portable infusion pump system performs the claimed method.  Hellwig teaches that a portable infusion pump system may include a pump and a remote commander for providing instructions to the pump (col. 5, lines 26-30).  Hellwig further teaches that the remote commander may be a cellular phone (col. 6, lines 12-15).  It would have been obvious to one of ordinary skill in the art before the time of invention to modify the method of the patent claims to include a remote commander for performing the claimed steps as taught by Hellwig to simplify the pump and prolong the pump battery life.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-23, 25, 29, 30-33, 35, 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hellwig et al (US 7,291,107) in view of Mandro et al (US 8,905,965).
Regarding claim 20, Hellwig discloses a method for delivering medicament to a patient with a portable infusion pump system, the portable infusion pump system including a remote commander 10 configured to remotely control a portable infusion pump (insulin pump: col. 7, lines 5-9), the method comprising: providing a touch screen display on the remote controller (col. 5, lines 3-4); presenting a bolus set up page on the touch screen display in response to touch selection of the bolus delivery object the bolus set up page simultaneously presenting a plurality of touch selectable objects (fig. 4A), each of which enables entry of a user input for a bolus calculation upon being selected (fig. 4A),  receiving a numerical user input value via a touch selection of one of the plurality of touch selectable objects (col. 11, lines 25-35; fig. 4A), calculating, by the remote commander, a bolus based on the numerical user input value (cols. 11-17 describe in detail the calculation process; col. 17, lines 20-24: final insulin bolus recommendation – calculated dose – is displayed), displaying the calculated bolus on the bolus set up page adjacent the plurality of touch selectable objects (col. 17, lines 20-25; fig. 4F), transmitting an operating command from the remote commander to the portable infusion pump to cause the portable infusion pump to deliver the calculated bolus to the user (col. 7, lines 7-9; col. 17, lines 41-44).
Claim 20 differs from Hellwig in calling for the step of presenting a home screen including a plurality of touch selectable objects including a bolus delivery object, receiving user input touch selecting the bolus delivery object, and presenting a bolus setup page on the display in response to touch selection of the delivery object.  Instead, Hellwig discloses that after initial set up, the display presents the bolus set up page as the home screen.  Mandro teaches a remote controller for an infusion pump including a home screen that displays relevant pump information to the user and includes a bolus delivery object (col. 22, lines 8-10; fig. 10A).  This allows the user to readily identify important pump data and quickly access the desired user inputs.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Hellwig to include the step of presenting a home screen with a bolus delivery object as taught by Mandro so that the user can view relevant pump information such as battery status and insulin on board and readily access the bolus setup page.
Claim 21 calls for the home screen to be presented on the display upon activation of the portable infusion pump system.  Hellwig and Mandro fail to explicitly disclose that the home screen is displayed upon activation. It would have been obvious to one of ordinary skill in the art at the time of invention that the home screen would be presented on the display upon activation of the device because the home screen provides access to the controller functions and it is well known in the art that a home screen is initially presented to the user to increase ease of use of the device as the user can immediately identify the steps required for use of the device.
Regarding claim 22, Hellwig disclose that the plurality of touch selectable objects presented on the bolus set up page includes a food object (carbohydrate uptake) and further comprising interpreting the numerical user input value to be an amount of carbohydrates (fig. 4A; col. 11, lines 41-45).
Regarding claim 23, Hellwig discloses that the plurality of touch selectable objects presented on the bolus set up page includes a blood glucose objet, and further  comprising interpreting the numerical user input valve to be a blood glucose level (col. 11, lines 29-35; fig. 4A).
Regarding claim 25, Hellwig discloses an object on the bolus set up page that when selected displays on the touch screen how the calculated bolus was calculated based on the numerical user input (fig. 4E; col. 16, lines 47-58; col. 11, lines 45-55: by pressing the “accept” button on the bolus set up page, the touch screen advances to display how the bolus was calculated unless alerts are present).
Regarding claim 29, Hellwig discloses that the remote commander is a cell phone (col. 6, lines 14-15).

Regarding claim 30, Hellwig discloses a method of programming a portable infusion pump system to delivery medicament, the portable infusion pump system including a remote commander 10 configured to remotely control a portable infusion pump (insulin pump: col. 7, lines 5-9), the method comprising: providing a touch screen display on the remote controller (col. 5, lines 3-4); selecting one of a plurality of touch selectable objects simultaneously presented on a bolus set up page on the touch screen display in response to touch selection of the bolus delivery object (fig. 4A), entering a numerical user input value via a touch selection of one of the plurality of touch selectable objects (col. 11, lines 25-35; fig. 4A), viewing a calculated bolus on the bolus setup page displayed adjacent the plurality of touch selectable objects, the calculated bolus having been calculated based on the numerical user input (cols. 11-17 describe in detail the calculation process; col. 17, lines 20-24: final insulin bolus recommendation – calculated dose – is displayed), causing, with the remote commander, the portable infusion pump to cause the portable infusion pump to deliver the calculated bolus to the user (col. 7, lines 7-9; col. 17, lines 41-44).
Claim 30 differs from Hellwig in calling for the step of selecting a touch selectable bolus delivery object on a home screen, the home screen including a plurality of touch selectable objects including a bolus delivery object, the objects on the bolus set up page presented in response to touching the bolus delivery object.  Instead, Hellwig discloses that after initial set up, the display presents the bolus set up page as the home screen.  Mandro teaches a remote controller for an infusion pump including a home screen that displays relevant pump information to the user and includes a bolus delivery object (col. 22, lines 8-10; fig. 10A).  This allows the user to readily identify important pump data and quickly access the desired user inputs.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Hellwig to include the step of presenting a home screen with a bolus delivery object as taught by Mandro so that the user can view relevant pump information such as battery status and insulin on board and readily access the bolus setup page.
Claim 31 calls for activating the remote commander and selecting the touch selectable bolus delivery object occurs immediately as the first touch input following activation. Hellwig and Mandro fail to explicitly disclose that the first action is touching the bolus delivery object upon activation. It would have been obvious to one of ordinary skill in the art at the time of invention that the home screen would be presented on the display upon activation of the device because the home screen provides access to the controller functions, and if set up is complete, the first action the user must take to operate the device is to access the bolus delivery set up page.  This is beneficial to the user to increase ease of use of the device as the user can immediately identify the steps required for use of the device.
Regarding claim 32, Hellwig disclose that the plurality of touch selectable objects presented on the bolus set up page includes a food object (carbohydrate uptake) and further comprising interpreting the numerical user input value to be an amount of carbohydrates (fig. 4A; col. 11, lines 41-45).
Regarding claim 33, Hellwig discloses that the plurality of touch selectable objects presented on the bolus set up page includes a blood glucose objet, and further  comprising interpreting the numerical user input valve to be a blood glucose level (col. 11, lines 29-35; fig. 4A).
Regarding claim 35, Hellwig discloses the step of selecting an object on the bolus set up page that when selected displays on the touch screen how the calculated bolus was calculated based on the numerical user input (fig. 4E; col. 16, lines 47-58; col. 11, lines 45-55: by pressing the “accept” button on the bolus set up page, the touch screen advances to display how the bolus was calculated unless alerts are present).
Regarding claim 39, Hellwig discloses that the remote commander is a cell phone (col. 6, lines 14-15).

Claims 24, 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hellwig in view of Mandro as applied to claim 20 above, and further in view of Skelton et al (US 2010/0121415).
Claims 24 and 34 call for the step of presenting a virtual numeric keypad on the touch screen display in response to selection of one of the plurality of touch selectable objects, and receiving the numerical user input value via the virtual numeric keypad, and entering a numerical user input value into a virtual keypad.  Hellwig discloses that the numerical user input is entered via up and down arrows.  Skelton teaches a remote programmer including a display, wherein user input can be entered with a stylus on a virtual keypad represented on the display (page 9, para. 0106).  This may be an easier and quicker way for certain users to enter numeric values, and doing so increases compliance and accurate data entry.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the display of Hellwig to include a virtual numeric keypad for entry of the user numerical input value as taught by Skelton to increase ease of use for patients that may have reduced dexterity or vision.

Claims 26, 36 are is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hellwig in view of Mandro as applied to claim 20 above, and further in view of Estes et al (US 7,204,823).
Claim 26 differs from the teachings above in calling for the steps of returning the display to the home screen while the calculated bolus is being delivered.  Hellwig discloses that the patient presses the accept icon as shown in fig. 4F and that the device can be used for further deliveries, which implies that the display returns to the bolus dose screen.  Mandro teaches that the home screen displays the bolus time and daily dose (fig. 10D) which is useful information for the user to observe during the delivery.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Hellwig to include the step of returning to the home screen while the bolus dose is being delivered so that the user can view the time and dose and be prepared to begin data entry for the next dose.
Claim 26 further calls for the step of presenting a touch selectable stop insulin object on the home screen while the dose is being delivered, receiving user input selecting the stop insulin object, and transmitting an operating command from the remote commander to the portable infusion pump to stop delivery in response to the selection of the stop insulin object.  Estes teaches a remote controller for an insulin pump wherein the device includes a home screen wherein the home screen includes a bolus icon and a suspend icon, wherein when selected by the user, the remote commander transmits a command to the pump to stop delivery of the calculated bolus thereby allowing the user to temporarily disconnect from the infusion device (col. 14, lines 19-22; fig. 6). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the home screen of Hellwig in view of Mandro to include a stop insulin object that when selected, causes the commander to transmit a command to the pump to stop delivery of the bolus as taught by Estes so that the user can temporarily disconnect from the pump without missing all or a portion of the calculated dose.
Claim 36 calls for the step of selecting a stop insulin object on the home screen while the dose is being delivered, receiving user input selecting the stop insulin object, and transmitting an operating command from the remote commander to the portable infusion pump to stop delivery in response to the selection of the stop insulin object.  Estes teaches a remote controller for an insulin pump wherein the device includes a home screen wherein the home screen includes a bolus icon and a suspend icon, wherein when selected by the user, the remote commander transmits a command to the pump to stop delivery of the calculated bolus thereby allowing the user to temporarily disconnect from the infusion device (col. 14, lines 19-22; fig. 6). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the home screen of Hellwig in view of Mandro to include a stop insulin object that when selected, causes the commander to transmit a command to the pump to stop delivery of the bolus as taught by Estes so that the user can temporarily disconnect from the pump without missing all or a portion of the calculated dose.


Claims 27,37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hellwig in view of Mandro as applied to claim 20 above, and further in view of Fathallah et al (US 2006/0229557).
Claim 27 differs from the teachings above in calling for the steps of returning the display to the home screen while the calculated bolus is being delivered.  Hellwig discloses that the patient presses the accept icon as shown in fig. 4F and that the device can be used for further deliveries, which implies that the display returns to the bolus dose screen.  Mandro teaches that the home screen displays the bolus time and daily dose (fig. 10D) which is useful information for the user to observe during the delivery.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Hellwig to include the step of returning to the home screen while the bolus dose is being delivered so that the user can view the time and dose and be prepared to begin data entry for the next dose.
Claim 27 further calls for presenting a plurality of discrete dynamic bolus status indicator objects of the home screen after or simultaneously with returning to the home screen, changing the appearance of the plurality of discrete dynamic bolus status indicator objects while the calculated bolus is being delivered, and stop changing appearance of the plurality of discrete dynamic bolus status indicator objects when the calculated bolus delivery is complete.   Mandro discloses that the home screen shows an indicator of the remaining insulin on board and other relevant information, but fails to teach a plurality of discrete dynamic bolus status indicator objects.  Fathallah teaches an insulin delivery device wherein the device includes a display that provides a plurality of discrete dynamic bolus status indicator objects (raindrop shapes) that are sequentially illuminated while a delivery is occurring to indicate to the user the progress of the delivery (page5, para. 0069; fig. 5A #60).  Since the objects are changed sequentially as the delivery is ongoing, it would be obvious that once the delivery is complete, the objects would no longer change as the change indicates the progress of the delivery.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the home screen of Hellwig in view of Mandro to include discrete dynamic bolus indicator objects that change in appearance while the bolus is being delivered and stops changing appearance when the delivery is complete as taught by Fathallah to indicate to the user that the delivery is occurring as desired.
Claim 37 calls for receiving an indication that the calculated bolus delivery is ongoing via a plurality of discrete dynamic bolus status indicator objects of the home screen, the appearance of the plurality of discrete dynamic bolus status indicator objects changing while the calculated bolus is being delivered, receiving an indication that the calculated bolus delivery is completed when the appearance of the plurality of objects stop changing.  Mandro discloses that the home screen shows an indicator of the remaining insulin on board and other relevant information, but fails to teach a plurality of discrete dynamic bolus status indicator objects.  Fathallah teaches an insulin delivery device wherein the device includes a display that provides a plurality of discrete dynamic bolus status indicator objects (raindrop shapes) that are sequentially illuminated while a delivery is occurring to indicate to the user the progress of the delivery (page5, para. 0069; fig. 5A #60).  Since the objects are changed sequentially as the delivery is ongoing, it would be obvious that once the delivery is complete, the objects would no longer change as the change indicates the progress of the delivery.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the home screen of Hellwig in view of Mandro to include discrete dynamic bolus indicator objects that change in appearance while the bolus is being delivered and stops changing appearance when the delivery is complete as taught by Fathallah to indicate to the user that the delivery is occurring as desired.

Claims 28, 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hellwig in view of Mandro in view of Fathallah as applied to claim 27 above, and further in view of Blomquist et al (US 8,133,197).
Claims 28 and 38 further call for changing the appearance of the plurality of discrete dynamic bolus status indicator objects includes changing a color of the dynamic bolus status indicator objects to indicate that the calculated bolus delivery is ongoing.  Blomquist teaches a display associated with an insulin pump wherein a change is color of the display items indicates a change in status of the pump (col. 9, lines 25-30; col. 9, line 63 – col. 10, line 2) so that the most important data on the display can be brought readily to the user’s attention.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the discrete dynamic bolus status indicator objects to include changing color as taught by Blomquist because changing color of a particular display item is a way to ensure that the user can readily identify important data on the display, and during bolus delivery, the most relevant display data is that indicating that the bolus is ongoing.

Claim 40-42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hellwig in view of Skelton.
Regarding claim 40, Hellwig discloses a method for delivering medicament to a patient with a portable infusion pump system, the portable infusion pump system including a remote commander 10 configured to remotely control a portable infusion pump (insulin pump: col. 7, lines 5-9), the method comprising: presenting a bolus setup page on a touch screen display on the remote commander (col. 5, lines 3-4); the bolus set up page simultaneously presenting a plurality of touch selectable objects each of which enables entry of user input for a bolus calculation upon being selected (fig. 4A),  receiving a numerical user input value (col. 11, lines 25-35; fig. 4A), calculating, by the remote commander, a bolus based on the numerical user input value (cols. 11-17 describe in detail the calculation process; col. 17, lines 20-24: final insulin bolus recommendation – calculated dose – is displayed), displaying the calculated bolus on the bolus set up page adjacent the plurality of touch selectable objects (col. 17, lines 20-25; fig. 4F), transmitting an operating command from the remote commander to the portable infusion pump to cause the portable infusion pump to deliver the calculated bolus to the user (col. 7, lines 7-9; col. 17, lines 41-44).
Claim 40 differs from Hellwig in calling for the step of presenting a virtual numeric keypad on the touch screen display in response to selection of one of the plurality of touch selectable objects, and receiving the numerical user input value via the virtual numeric keypad.  Hellwig discloses that the numerical user input is entered via up and down arrows.  Skelton teaches a remote programmer including a display, wherein user input can be entered with a stylus on a virtual keypad represented on the display (page 9, para. 0106).  This may be an easier and quicker way for certain users to enter numeric values, and doing so increases compliance and accurate data entry.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the display of Hellwig to include a virtual numeric keypad for entry of the user numerical input value as taught by Skelton to increase ease of use for patients that may have reduced dexterity or vision.
Regarding claim 41, Hellwig disclose that the plurality of touch selectable objects presented on the bolus set up page includes a food object (carbohydrate uptake) and a blood glucose object, and numerical user input value entered into the food object is an amount of carbohydrates (fig. 4A; col. 11, lines 41-45), and the numerical user input value entered into the blood glucose object is a blood glucose level (col. 11, lines 29-35; fig. 4A).
Regarding claim 42, Hellwig discloses that the remote commander is a cell phone (col. 6, lines 14-15).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125.  The examiner can normally be reached on Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783